Title: From John Adams to John Wendell, 5 July 1800
From: Adams, John
To: Wendell, John



Sir
Quincy July 5. 1800

I have received your Letter of the 6th. of June and read it with great pleasure. It brought to my recollection a great number of agreable hours Spent in the earlier part of my Life, with my esteemed Friend Mr Edmund Quincy when the general Subjects of Litterature and Science and particularly Agriculture Gardening &c were more talked of than Politicks.
I have as good an Opinion of Mr Gerry as you have and believe him my firm and unshaken Friend. The Massachusetts however has an excellent Governor in Mr Strong, and I am well Satisfied with his Election.
As to the office you mention I advise you to write to Oliver Wolcott Esq Secretary of the Treasury on that subject. I am Sir with / great regard your humble servant
John Adams.